Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  the claim recites “depositing a plurality of thermocouples a flexible substrate” which should read --depositing a plurality of thermocouples on a flexible substrate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the claim recites the limitation " the heat" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim or claims 6 and 1 on which the claim depends. It is unclear whether the claim is meant to only require generating, based on and heat, power or the claim is meant to refer to claim 7 which recites “the oblique object produces heat”. For the purpose of examination the claim will be interpreted to mean generating, based on and heat, power.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rojas et. Al. (US 20170244019 A1 hereinafter Rojas).

Regarding claim 1, Rojas teaches in Figs. 1-2C with associated text a method, comprising: 
depositing a plurality of thermocouples (1st thermocouple 222A and 224A and second thermocouple 222B and 224B) (Fig. 2B, paragraph [0023]) on a flexible substrate 210 (step 102 of Fig. 1); and 
depositing a plurality of electrodes (226 and 228) (Fig. 2B, paragraph [0023]) on the flexible substrate (step 104 of Fig. 1), wherein each thermocouple of the plurality of thermocouples contacts at least two electrodes of the plurality of electrodes (Fig. 2B), wherein each thermocouple of the plurality of thermocouples, based on the plurality of electrodes, is connected in series (Fig. 2B, paragraph [0024]); and 
folding the flexible substrate in a pattern (step 106 of Fig. 1, Figs. 2B-2C, paragraph [0026]).  

Regarding claim 2, Rojas teaches adjusting, based on the pattern, a power density, wherein the power density is based on power generated by the plurality of thermocouples (paragraph [0026]).  

Regarding claim 3, Rojas teaches adjusting, based on the pattern, a temperature gradient of the flexible substrate (paragraph [0026]).  

Regarding claim 4, Rojas teaches the flexible substrate comprises one or more of paper or fabric (paper, paragraph [0018]).  

Regarding claim 5, Rojas teaches the plurality of thermocouples comprise one or more of inorganic material or organic material (Bi.sub.2Te.sub.3) and antimony telluride (Sb.sub.2Te.sub.3 paragraph [0021] are inorganic materials, furthermore substantially all material must be one of organic or inorganic).  

Regarding claim 6, Rojas teaches wherein depositing the plurality of thermocouples comprises physical vapor deposition (PVD) magnetron sputtering (paragraph [0021]).  

Regarding claim 9, Rojas teaches the pattern is based on one or more of an origami pattern, a kirigami pattern, an accordion pattern, or a fan pattern (paragraph [0027]).  

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Imai et. Al. (US 20180182947 A1 hereinafter Imai).

Regarding claim 1, Imai teaches in Figs. 11A-14D with associated text a method, comprising: 
depositing a plurality of thermocouples (one n-type and one p-type 16 make up a thermocouple) (Fig. 12A, paragraphs [0254]-[0255] and [0257) on a flexible substrate 12A (paragraph [0254]); and 
depositing a plurality of electrodes (26 and 28) on the flexible substrate (Fig. 11B-11C, paragraph [0253]), wherein each thermocouple of the plurality of thermocouples contacts at least two electrodes of the plurality of electrodes (Fig. 12A), wherein each thermocouple of the plurality of thermocouples, based on the plurality of electrodes, is connected in series (Fig 12A, paragraph [00261]); and 
folding the flexible substrate in a pattern (Figs. 13-14C, paragraph [0263]).  

Regarding claim 5, Rojas teaches the plurality of thermocouples comprise one or more of inorganic material or organic material (Bi.sub.2Te.sub.3) and antimony telluride (inorganic paragraph [0257]).  

Regarding claim 7, Rojas teaches attaching the flexible substrate to an oblique object (H2), wherein the oblique object produces heat (paragraph [0268]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas as applied to claims 6 and 1 respectively.

	Regarding claim 8, Rojas teaches the method of claim 6.
	Rojas does not specify a step of generating, based on the heat, power however Rojas does teach devices such as those formed by the method are used for generating, based on heat (human body heat or electronic device heat paragraph [0015]) power (paragraph [0015]) so that by further using the device made by the method of Rojas for this purpose the method of Rojas would comprise generating, based on the heat, power.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further using the device made by the method of Rojas for generating, based on the heat, power because according to Rojas TEGs in wearable electronics have the unique advantage of being able to use human body heat to generate electricity and power sensors, devices, displays, and other electronic components integrated into the wearable electronic system. Another key advantage to using TEGs in electronics, including wearable electronics, is the ability to reuse heat from the electronic device or the human body to transform thermal energy into electric energy to charge a battery and extend the battery life of the device (paragraph [0015]).

	Regarding claim 10, Rojas teaches the method of claim 1.
	Rojas does not specify a step of one or more of stretching the flexible substrate or stacking the flexible substrate on another flexible substrate, wherein stretching the flexible substrate or stacking the flexible substrate on the another flexible substrate causes one or more of a change in a power density or a change in a temperature gradient, however Rojas does teach stretching a flexible substrate generally, wherein stretching the flexible substrate causes one or more of a change in a power density or a change in a temperature gradient (paragraph [0026]) so that by further stretching the flexible substrate after it is used in the method shown in Figs. 1-2C the method would comprise a step of stretching the flexible substrate, wherein stretching the flexible substrate causes one or more of a change in a power density or a change in a temperature gradient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further stretching the flexible substrate of Rojas because according to Rojas TEG may be folded differently than originally folded to adjust the power density and/or maximum achievable temperature gradient. For example, TEG 200A, 200B, 200C may be stretched to further isolate side 250 from side 260 (paragraph [0026]) thus further enhancing the power density and/or maximum achievable temperature gradient.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et. Al. (US 20180294397 A1) teaches a method of forming and device in Fig. 1 for example relevant to claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897